Case 8:20-cv-01634-TPB-CPT Document 37 Filed 01/19/21 Page 1 of 3 PageID 130




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

JUSTIN FINEHOUT and
KEVYN KIRKLAND,

      Plaintiffs,

v.                                              Case No. 8:20-cv-1634-T-60CPT

BDE FLORIDA LLC,

      Defendant.
                                        /

          ORDER ADOPTING REPORT AND RECOMMENDATION

      This matter is before the Court on the report and recommendation of

Christopher P. Tuite, United States Magistrate Judge, entered on December 22,

2020. (Doc. 35). Judge Tuite recommends that the “Joint Motion for Approval of

FLSA Settlement Agreement and Dismissal with Prejudice” (Doc. 28) be granted

and that the settlement be approved.

      After conducting a careful and complete review of the findings and

recommendations, a district judge may accept, reject, or modify the magistrate

judge’s report and recommendation. 28 U.S.C. § 636(b)(1); Williams v. Wainwright,

681 F.2d 732 (11th Cir. 1982). In the absence of specific objections, there is no

requirement that a district judge review factual findings de novo, Garvey v. Vaughn,

993 F.2d 776, 779 n.9 (11th Cir. 1993), and the court may accept, reject, or modify,

in whole or in part, the findings and recommendations. 28 U.S.C. § 636(b)(1)(C).



                                       Page 1 of 3
Case 8:20-cv-01634-TPB-CPT Document 37 Filed 01/19/21 Page 2 of 3 PageID 131




The district judge reviews legal conclusions de novo, even in the absence of an

objection. See Cooper-Houston v. S. Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994);

Castro Bobadilla v. Reno, 826 F. Supp. 1428, 1431-32 (S.D. Fla. 1993), aff’d, 28 F.3d

116 (11th Cir. 1994) (table).

      Upon consideration of the record, including Judge Tuite’s report and

recommendation, the Court adopts the report and recommendation. The Court

agrees with Judge Tuite’s detailed and well-reasoned findings and conclusions,

including that the settlement agreement constitutes a fair and reasonable

compromise of the dispute. See Lynn’s Food Stores, Inc. v. United States, 679 F.2d

1350, 1353 (11th Cir. 1982). Consequently, the joint motion for approval of

settlement is granted, and the settlement agreement is approved.

      Accordingly, it is

      ORDERED, ADJUDGED, and DECREED:

      1. Judge Tuite’s report and recommendation (Doc. 35) is AFFIRMED and

          ADOPTED and INCORPORATED BY REFERENCE into this Order

          for all purposes, including appellate review.

      2. The “Joint Motion for Approval of FLSA Settlement Agreement and

          Dismissal with Prejudice” (Doc. 28) is GRANTED. The settlement

          agreement (Doc. 28-1) is APPROVED.

      3. Plaintiff Justin Finehout is dismissed as a party to this action with

          prejudice.

      4. The Clerk is directed to terminate Justin Finehout as a party.




                                      Page 2 of 3
Case 8:20-cv-01634-TPB-CPT Document 37 Filed 01/19/21 Page 3 of 3 PageID 132




      DONE and ORDERED in Chambers, in Tampa, Florida, this 19th day of

January, 2021.




                                     TOM BARBER
                                     UNITED STATES DISTRICT JUDGE




                                 Page 3 of 3
